REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-13, the closest prior art references, Casas (US Patent Publication 2016/0191887), Yang et al. (US Patent Publication 2013/0060146), and Jaramaz et al. (US Patent Publication 2016/0338776) generally disclose image guided surgery through visualization and registration of operative images. However, none of the prior art alone or in combination teach a method of scanning extrinsic parameters representing the scanning position and orientation of the camera with respect to the scanning reference element using the scanning extrinsic parameter data and generating, by the at least one processing unit, registration extrinsic parameters representing the registration position and orientation of the localization reference element with respect to the scanning reference element from the registration extrinsic parameter data. Claims 18-20 drawn to the computer system and its particulars are allowed due to the reasons mentioned above. Regarding claims 14-17, the closest prior art references fail to teach alone or in combination, generating, by the at least one processing unit, registration extrinsic parameters representing the registration position and orientation of the localization reference element with respect to the 3D scan data and the scanning reference element from the registration extrinsic parameter data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775
/ZADE COLEY/Primary Examiner, Art Unit 3775